[Cite as State v. Woodum, 2018-Ohio-2440.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,
                                                         CASE NO. 8-17-53
       PLAINTIFF-APPELLEE,

       v.

DOMINIQUE B. WOODUM,                                     OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Logan County Common Pleas Court
                          Trial Court No. CR 17-02-0031

                                    Judgment Affirmed

                             Date of Decision: June 25, 2018



APPEARANCES:

        Samantha L. Berkhofer for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-17-53


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Dominique B. Woodum (“Woodum”) brings this

appeal from the judgment of the Court of Common Pleas of Logan County

sentencing him to a prison term of eight years. Woodum claims that the trial court

erred by failing to properly advise him and by not considering the statutory factors

before imposing a maximum sentence.           For the reasons set forth below, the

judgment is affirmed.

       {¶2} On or around November 30, 2016, Woodum provided drugs to the

victim. Doc. 40. Soon after taking the drugs, the victim fell unconscious and

suffered from labored breathing. Id. The victim thereafter died due to a drug

overdose that included Fentanyl. Id. Woodum and two others removed the victim’s

body from the apartment and hid it along with the victim’s truck. Id. The missing

body and truck were not found for three days. Id.

      {¶3} On February 14, 2017, the Logan County Grand Jury indicted Woodum

on four counts: 1) Involuntary Manslaughter in violation of R.C. 2903.04(A), a

felony of the first degree; 2) Tampering with Evidence in violation of R.C.

2921.12(A)(1), a felony of the third degree; 3) Abuse of a Corpse in violation of

R.C. 2927.01(A), a misdemeanor of the second degree; and 4) Possession of

Cocaine in violation of R.C. 2925.11(A), a felony of the fifth degree. Doc. 2.

Woodum entered pleas of not guilty to all counts. Doc. 10. A superseding

indictment was filed on April 11, 2017. Doc. 20. The new indictment added a

                                        -2-
Case No. 8-17-53


repeat violent offender specification to count one. Id. Woodum entered a plea of

not guilty to the specification at a second arraignment. Doc. 35.

       {¶4} On July 11, 2017, a second superseding indictment was filed. Doc. 42.

The new indictment contained the following counts: 1) Involuntary Manslaughter

in violation of R.C. 2903.04(A), a felony of the first degree; 2) Involuntary

Manslaughter in violation of R.C. 2903.04(A), a felony of the first degree; 3)

Corrupting Another with Drugs in violation of R.C. 2925.02(A)(3), a felony of the

second degree; 4) Tampering with Evidence in violation of R.C. 2921.12(A)(1), a

felony of the third degree; 5) Abuse of a Corpse in violation of R.C. 2927.01(A), a

misdemeanor of the second degree; 6) Possession of Cocaine in violation of R.C.

2925.11(A), a felony of the fifth degree; and 7) Obstructing Justice in violation of

R.C. 2921.32(A)(5), a felony of the fifth degree. Id. The first two counts contained

repeat violent offender specifications. Id. An amended bill of particulars was then

filed on August 3, 2017. Doc. 51.

       {¶5} On November 14, 2017, the trial court held a change of plea hearing.

Doc. 108. Pursuant to a plea agreement, Woodum agreed to plead guilty to Count

3, Corrupting Another with Drugs. Id. at Ex. A. In exchange for the guilty plea,

the State agreed to dismiss the remaining six counts and the repeat violent offender

specifications. Id. The trial court discussed the change of plea with Woodum and

eventually determined that it was voluntarily being made. Doc. 108. The trial court

then accepted the guilty plea and found Woodum to be guilty. Id. The State then

                                        -3-
Case No. 8-17-53


dismissed all remaining charges. Id. The trial court proceeded immediately to

sentencing. Id. The trial court indicated that it had considered the record, the oral

statements of Woodum, the victim impact statements, the pre-sentence investigation

report from Montgomery County, and the statutory guidelines set forth in R.C.

2929.11 and R.C. 2929.12. Id. The trial court then sentenced Woodum to the

maximum prison term of eight years. Id. No fine was imposed and the costs of

prosecution and attorney fees were waived.          Id. Woodum appeals from this

judgment. Doc. 120. On appeal, Woodum raises the following assignments of

error.

                                  First Assignment of Error

         Whether the trial court erred by failing to inform the defendant
         of all of his 2929.19 requirements?

                             Second Assignment of Error

         Whether the trial court erred by failing to make a clear record of
         his considerations of 2929.11 and 2929.12 before sentencing the
         defendant to a maximum sentence?

         {¶6} In the first assignment of error, Woodum claims that the trial court erred

by failing to inform Woodum that he cannot “ingest or be injected with a drug of

abuse” and must submit to random drug testing while in prison as set forth in R.C.

2929.19(B)(2)(f). This Court has addressed a similar argument in State v. Mason,

3d Dist. Marion No. 9-05-21, 2006-Ohio-1998. In Mason, the defendant argued

that the trial court erred by failing to notify him that he would be subject to drug


                                           -4-
Case No. 8-17-53


testing in prison. The trial court in Mason failed to notify the defendant of the

requirements about ingesting drugs and possible drug testing. This Court held that

since the purpose of the statute was to facilitate drug testing of prisoners, not to

benefit the defendant, the failure to notify the defendant was not reversible error.

Id. at ¶ 17. This determination has also been reached by many other districts. See

also State v. Mavrakis, 9th Dist. Summit No. 27457, 2015-Ohio-4902; State v. Jones,

1st Dist. Hamilton No. C130625, 2014-Ohio-3345; State v. Moore, 12th Dist.

Clermont No. CA2014-02-016, 2014-Ohio-5191, State v. Leeson, 2d Dist.

Montgomery No. 21993, 2007-Ohio-3704; and State v. Willet, 5th Dist. Muskingum

No. CT2002-0024, 2003-Ohio-6357.

       {¶7} In this case, Woodum claims that the trial court committed prejudicial

error by failing to inform him of the statutory requirements. Although the trial court

is required to impose the restriction, the failure to address it in open court is not

prejudicial error. Therefore, the first assignment of error is overruled.

       {¶8} Woodum argues in the second assignment of error that the trial court

erred by not considering the statutory sentencing guidelines set forth in R.C.

2929.11 and R.C. 2929.12. This court has previously held that trial courts have full

discretion to impose any prison sentence within the statutory range as long as they

consider the purposes and principles of felony sentencing and the seriousness and

recidivism factors. State v. Alselami, 3d Dist. Hancock No. 5-11-31, 2012-Ohio-

987, ¶ 21.    The trial court is not required to make any specific findings to

                                         -5-
Case No. 8-17-53


demonstrate the consideration of those general guidance set forth in R.C. 2929.11

and 2929.12. Id.

       R.C. 2929.11 provides that sentences for a felony shall be guided
       by the overriding purposes of felony sentencing: “to protect the
       public from future crime by the offender and others and to punish
       the offender.” R.C. 2929.11(A). In order to comply with those
       purposes and principles, R.C. 2929.12 instructs a trial court to
       consider various factors set forth in the statute relating to the
       seriousness of the conduct and to the likelihood of the offender’s
       recidivism. R.C. 2929.12(A) through (D). In addition, a trial
       court may consider any other factors that are relevant to
       achieving the purposes and principles of sentencing. R.C.
       2929.12(E).

Id. at ¶ 22. Woodum was convicted of a second degree felony. “For a felony of the

second degree, the prison term shall be two, three, four, five, six, seven, or eight

years.” R.C. 2929.14(A)(2). The sentence imposed by the trial court was within

this statutory range. Thus, the only question before this court is whether the trial

court considered the statutory factors set forth in R.C. 2929.11 and R.C. 2929.12.

       {¶9} A review of the record shows that the trial court had reviewed the

presentence investigation report from Montgomery County, the prior criminal

record of Woodum, and the fact that Woodum was under post-release control

supervision at the time of the current offense. Tr. 35-37. The trial court also stated

that he had reviewed the sentencing factors set forth in Title 29 and had reviewed

the bill of particulars. Tr. 37. Based upon all that was before it, the trial court

determined that a sentence of eight years in prison was appropriate. The facts before

the trial court show that Woodum has a prior criminal record including a prior prison

                                         -6-
Case No. 8-17-53


term, that he was under supervision at the time of this offense, and that after

supplying the victim with drugs that caused him to lose consciousness, Woodum

took no steps to obtain medical help for the victim. The record also shows that even

though Woodum admitted that he supplied the victims with drugs, he refused to

acknowledge that he had a part in the victim’s death, indicating a lack of remorse.

Given this evidence, the trial court had enough evidence to evaluate the statutory

sentencing factors. Based upon the record before us, this Court does not find that

the trial court abused its discretion in imposing the sentence it chose. The second

assignment of error is overruled.

       {¶10} Having found no error prejudicial to the appellant, the judgment of the

Court of Common Pleas of Logan County is affirmed.

                                                               Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                        -7-